Exhibit 10.1

 

PROMISSORY NOTE

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER ANY OTHER APPLICABLE STATE SECURITIES LAWS.  THIS
PROMISSORY NOTE MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT
ANY TIME WITHOUT AN EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM AND COMPLIANCE WITH THE TERMS HEREOF.

 

May 15, 2009

 

FOR VALUE RECEIVED, the undersigned, SFOG ACQUISITION A, INC., a Delaware
corporation, SFOG ACQUISITION B, L.L.C., a Delaware limited liability company,
SFOT ACQUISITION I, INC., a Delaware corporation, and SFOT ACQUISITION II, INC.,
a Delaware corporation (each, a “Borrower” and together, the “Borrowers”),
hereby promise, jointly and severally, to pay to the order of TW-SF LLC, a
Delaware limited liability company or its permitted assigns (the “Lender”) the
principal sum of FIFTY-TWO MILLION, FIVE HUNDRED SEVEN THOUSAND DOLLARS
($52,507,000.00), plus all accrued and unpaid interest thereon, at such time and
in such amounts as set forth herein.

 

SECTION 1.                                      Definitions.


 


(A)                                  AS USED HEREIN, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW:

 

“2009 Liquidity Put” means the Liquidity Put for the year 2009 for each of the
Georgia Park and the Texas Park.

 

“Acquisition Company Guarantees” means, collectively, the Secured General and
Continuing Guarantee & Pledge Agreement of SFOG Acquisition A, Inc. and SFOG
Acquisition B, L.L.C., dated as of March 18, 1997, in respect of the Georgia
Park, and the General and Continuing Guarantee Agreement of SFOT Acquisition
I, Inc., and SFOT Acquisition II, Inc., dated as of January 6, 1998, in respect
of the Texas Park.

 

“Affiliate” means, as to any specified Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
first Person and, if such other Person is an individual, any member of the
immediate family (including parents, spouse, children) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

--------------------------------------------------------------------------------


 

“Bankruptcy Case” means a voluntary chapter 11 bankruptcy case(s), if any,
commenced by SFI and certain of its Subsidiaries within 120 days of the
Borrowing Date but such case shall be considered the Bankruptcy Case only for so
long as a trustee or receiver with expanded powers has not been appointed in
such case and the case has not been converted to a case under chapter 7 of the
Bankruptcy Code.

 

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended from
time to time.

 

“Borrower Bankruptcy Event” means, as to any Borrower, the occurrence of any one
or more of the following:


 


(I)                                     A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF SUCH BORROWER, IN ANY COURT OF COMPETENT
JURISDICTION, SEEKING (A) ITS REORGANIZATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS,
(B) THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR
THE LIKE OF SUCH BORROWER OR OF ALL OR ANY SUBSTANTIAL PART OF SUCH BORROWER’S
PROPERTY, OR (C) SIMILAR RELIEF IN RESPECT OF SUCH BORROWER UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP, OR COMPOSITION
OR ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED,
OR AN ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF 30 OR MORE DAYS;
OR AN ORDER FOR RELIEF AGAINST SUCH BORROWER SHALL BE ENTERED IN AN INVOLUNTARY
CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR
SIMILAR LAWS;


 


(II)                                  SUCH BORROWER SHALL (A) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (B) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS, (C) COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS, (D) FILE A PETITION SEEKING
TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING UP, OR
COMPOSITION OR READJUSTMENT OF DEBTS, OR (E) FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN
AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS; OR


 


(III)                               SUCH BORROWER SHALL ADMIT IN WRITING ITS
INABILITY TO, OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE.

 

“Borrower Expenses” means $50,000 per annum in respect of expenses of the
Borrowers in the aggregate.

 

“Borrower Indebtedness” of any Borrower means (i) all indebtedness of such
Borrower for borrowed money or for the deferred purchase price of Property or
services (including reimbursement and all other obligations with respect to
surety bonds, letters of credit and bankers’ acceptances, whether or not
matured, but not including obligations to trade creditors incurred in the
ordinary course of business), (ii) all

 

2

--------------------------------------------------------------------------------


 

obligations of such Borrower evidenced by notes, bonds, debentures or similar
instruments, (iii) all indebtedness created or arising under any conditional
sale or other title retention agreements with respect to Property acquired by
such Borrower (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such Property), (iv) all obligations under capital leases of such Borrower,
(v) all Borrower Indebtedness guaranteed by such Borrower to the extent of such
guarantee, (vi) all Borrower Indebtedness referred to in clause (i), (ii),
(iii), (iv) or (v) above secured by (or for which the holder of such Borrower
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contract rights) owned by
such Borrower, even though such Borrower has not assumed or become liable for
the payment of such Borrower Indebtedness, but only to the extent of the value
of the Property, and (vii) any obligations requiring payments in excess of the
counter-party obligations under any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
derivative agreement of such Borrower.

 

“Beneficial Share Assignment Agreement” means that certain Beneficial Share
Assignment Agreement, dated as of April 1, 1998, by and among TW-SPV Co. and SFI
(as successor to Premier Parks Inc.), as amended.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing Date” means the date of this Note.

 

“Business” means the business operated by SFI or any of its Subsidiaries.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change of Control” means, as to SFI, the occurrence of any one or more of the
following: (i) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35% of the voting stock of SFI;
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of SFI (together
with any new directors whose election by such board of directors or whose
nomination for election by SFI’s shareholders was approved by a vote of a
majority of SFI’s directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of SFI’s
directors then in office; (iii) any

 

3

--------------------------------------------------------------------------------


 

change in control with respect to SFI (or similar event, however denominated)
shall occur under and as defined in any SFI Indenture, the SFI Convertible
Indenture or any other agreement in respect of Guarantor Indebtedness in an
aggregate principal amount of at least $25,000,000 to which SFI or any of its
Subsidiaries is a party, or (iv) SFI shall cease to own directly or indirectly
100% of the Capital Stock of SFO or SFTP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, lease, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Dollar” and the symbol “$” mean lawful money of the United States of America.

 

“Escrow Account” has the meaning set forth in the Subordinated Indemnity Escrow
Agreement.

 

“Event of Default” has the meaning set forth in Section 11 hereto.

 

“Excess Proceeds” means any and all proceeds received by the Borrowers (i) in
respect of the Units held thereby or (ii) from any other sources, less
(x) Borrower Expenses, (y) the amount of any interest paid or payable in
accordance with Section 2(a) hereof, and (z) amounts necessary to pay Expenses
owing from time to time after the Borrowing Date under Section 6.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Offer” means (a) the Exchange Offer and the Consent Solicitation
relating to the debt securities of SFI, filed with the Securities and Exchange
Commission on April 20, 2009, and (b) the Exchange Offer and the Consent
Solicitation relating to the convertible securities of SFI, filed with the
Securities and Exchange Commission on May 6, 2009, each as amended, modified or
extended as permitted hereunder.

 

“Expenses” has the meaning set forth in Section 6 hereto.

 

“GA Fund” means Six Flags Fund, Ltd. (L.P.), a Georgia limited partnership.

 

“GA Overall Agreement” means that certain Overall Agreement, dated as of
February 15, 1997, by and among GA Fund, the Salkin Family Trust, SFG, Inc.,
SFG-I, LLC, SFG-II, LLC, Six Flags Over Georgia, Ltd. (now known as Six Flags
Over Georgia, LLC), SFOG Acquisition A, Inc., SFOG Acquisition B, L.L.C., Six
Flags Over Georgia, Inc., SFOG II, Inc., SFOG II Employee, Inc., Six Flags
Services of Georgia, Inc., SFTP, and SFO (as successor to Six Flags
Entertainment Corporation).

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting

 

4

--------------------------------------------------------------------------------


 

Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

 

“Georgia Park” has the meaning set forth in the Subordinated Indemnity
Agreement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners)
having jurisdiction over the Business or the Property of the Loan Parties and
their respective Subsidiaries.

 

“Guarantee” means the Guarantee Agreement to be executed and delivered by the
Guarantors in favor of the Lender, substantially in the form attached hereto as
Exhibit A, as the same may be amended, supplemented or otherwise modified from
time to time.


 


“GUARANTEED OBLIGATIONS” MEANS THE COLLECTIVE REFERENCE TO THE UNPAID PRINCIPAL
OF AND INTEREST ON THE LOAN AND ALL OTHER OBLIGATIONS, EXPENSES AND LIABILITIES
OF THE BORROWERS TO THE LENDER (INCLUDING THE EXPENSES AND INTEREST ACCRUING AT
THE THEN APPLICABLE RATE PROVIDED IN THIS NOTE AFTER THE MATURITY OF THE LOAN
AND INTEREST ACCRUING AT THE THEN APPLICABLE RATE PROVIDED IN THIS NOTE AFTER
THE FILING OF ANY PETITION IN BANKRUPTCY, OR THE COMMENCEMENT OF ANY INSOLVENCY,
REORGANIZATION OR LIKE PROCEEDING, RELATING TO THE BORROWERS WHETHER OR NOT A
CLAIM FOR POST-FILING OR POST-PETITION INTEREST IS ALLOWED IN SUCH PROCEEDING),
WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE, OR NOW
EXISTING OR HEREAFTER INCURRED, WHICH MAY ARISE UNDER, OUT OF, OR IN CONNECTION
WITH, THIS NOTE, IN EACH CASE WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST,
REIMBURSEMENT OBLIGATIONS, FEES, INDEMNITIES, COSTS, EXPENSES OR OTHERWISE
(INCLUDING ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER THAT ARE REQUIRED
TO BE PAID BY THE BORROWERS PURSUANT TO THE TERMS OF THIS NOTE).

 

“Guarantor Bankruptcy Event” means, as to any Guarantor, the occurrence of any
one or more of the following:


 


(I)                                     A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF SUCH GUARANTOR, IN ANY COURT OF COMPETENT
JURISDICTION, SEEKING (A) ITS REORGANIZATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS,
(B) THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR
THE LIKE OF SUCH GUARANTOR OR OF ALL OR ANY SUBSTANTIAL PART OF SUCH GUARANTOR’S
PROPERTY, OR (C) SIMILAR RELIEF IN RESPECT OF SUCH GUARANTOR UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP, OR COMPOSITION
OR ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED,
OR AN ORDER,

 

5

--------------------------------------------------------------------------------


 


JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED
AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 OR MORE DAYS; OR AN
ORDER FOR RELIEF AGAINST SUCH GUARANTOR SHALL BE ENTERED IN AN INVOLUNTARY CASE
UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR
SIMILAR LAWS;


 


(II)                                  SUCH GUARANTOR SHALL (A) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (B) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS, (C) COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS, (D) FILE A PETITION SEEKING
TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING UP, OR
COMPOSITION OR READJUSTMENT OF DEBTS, OR (E) FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN
AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS; OR


 


(III)                               SUCH GUARANTOR SHALL ADMIT IN WRITING ITS
INABILITY TO, OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE.

 

“Guarantor Indebtedness” of any Guarantor means (i) all indebtedness of such
Guarantor for borrowed money or for the deferred purchase price of Property or
services (including reimbursement and all other obligations with respect to
surety bonds, letters of credit and bankers’ acceptances, whether or not
matured, but not including obligations to trade creditors and accrued expenses
incurred in the ordinary course of business), (ii) all obligations of such
Guarantor evidenced by notes, bonds, debentures or similar instruments,
(iii) all indebtedness created or arising under any conditional sale or other
title retention agreements with respect to Property acquired by such Guarantor
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (iv) all obligations under capital leases of such Guarantor, (v) all
Guarantor Indebtedness guaranteed by such Guarantor to the extent of such
guarantee, and (vi) all Guarantor Indebtedness referred to in clause (i), (ii),
(iii), (iv) or (v) above secured by (or for which the holder of such Guarantor
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contract rights) owned by
such Guarantor, even though such Guarantor has not assumed or become liable for
the payment of such Guarantor Indebtedness, but only to the extent of the value
of the Property; provided, that all references to “Guarantor Indebtedness” shall
not include any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement or other similar agreement or derivative
agreement of any Guarantor.

 

“Guarantors” means SFI, SFO and SFTP, collectively; and “Guarantor” means any of
them.

 

“Indemnified Parties” has the meaning set forth in Section 14 hereto.

 

“Interest Rate” has the meaning set forth in Section 2(a) hereto.

 

“Lender” has the meaning set forth in the preamble hereto.

 

6

--------------------------------------------------------------------------------


 

“Liabilities” has the meaning set forth in Section 8(d) hereto.

 

“License Agreements” means, collectively, the Retail License (#8898-TOON), dated
as of January 1, 1998, by and between Warner Bros. Consumer Products Inc. (as
successor to Warner Bros. Consumer Products Division, a division of Time Warner
Entertainment Company, L.P.) and SFTP, and the Amended and Restated License
Agreement #5854-WB/DC, dated as of April 1, 1998, by and among Warner Bros.
Consumer Products Inc. (as successor to Warner Bros. Consumer Products Division,
a division of Time Warner Entertainment Company, L.P.), DC Comics, SFI (as
successor to Premier Parks Inc.) and SFTP, in each case, as amended.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property.  For purposes of the Loan Documents, a Person shall be deemed to
own subject to a Lien any Property that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement (other than an operating lease)
relating to such Property.

 

“Liquidity Put” has the meaning as set forth in the GA Overall Agreement and the
TX Overall Agreement, respectively and as applicable.

 

“Loan” means the loan made by the Lender to the Borrowers to fund their
obligations with respect to the 2009 Liquidity Put and evidenced by this Note.

 

“Loan Documents” means this Note and the Guarantee.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors, and “Loan
Party” means any one of them.

 

“Losses” has the meaning set forth in Section 14 hereto.

 

“Material Adverse Effect” means any change, event, circumstance, fact, condition
or development that does or could reasonably be expected to have a material
adverse effect upon (i) the Business, Property or financial condition of SFI and
its Subsidiaries, taken as a whole, (ii) the validity or enforceability of this
Note or the Guarantee or the rights or remedies of the Lender hereunder or
thereunder, (iii) the ability of a Borrower to perform the Obligations or
(iv) the ability of a Guarantor to pay the Guaranteed Obligations.

 

“Maturity Date” means March 15, 2011.

 

“Obligations” means (i) the unpaid principal of and interest on the Loan
(including any interest accruing after the Maturity Date and after any Borrower
Bankruptcy Event, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), (ii) all other obligations of the
Borrowers under or with respect to this Note and (iii) the obligations of each
other Loan Party under or with respect to the Loan Documents.

 

7

--------------------------------------------------------------------------------


 

“Partnership Parks Agreements” means the GA Overall Agreement, the TX Overall
Agreement and the Related Agreements (as such term is defined in the GA Overall
Agreement and the TX Overall Agreement, respectively).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real property, personal or mixed and whether tangible or intangible,
including Capital Stock.

 

“Related Indemnity Agreements” means the Subordinated Indemnity Escrow Agreement
and the Beneficial Share Assignment Agreement.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, senior vice president or treasurer of such
Person, but in any event, with respect to financial matters, the chief financial
officer, senior vice president-finance or treasurer of such Person.

 

“SFI” means Six Flags, Inc., a Delaware corporation.

 

“SFI Indentures” means, collectively, (i) the Indentures dated as of December 5,
2003, April 16, 2003 and February 11, 2002, respectively, between SFI and The
Bank of New York, as trustee, in each case as amended, supplemented or otherwise
modified through the Borrowing Date and thereafter as permitted by the Loan
Documents, (ii) any loan agreement, indenture, note purchase agreement or other
instrument or agreement relating to any Guarantor Indebtedness that is meant to
refinance any Guarantor Indebtedness incurred under any SFI Indenture, in each
case as amended in accordance with the Loan Documents.

 

“SFI Convertible Indenture” means the Indenture dated as of June 30, 1999,
between SFI and The Bank of New York, as trustee, as amended, supplemented or
otherwise modified through the Borrowing Date and thereafter as permitted by the
Loan Documents.

 

“SFO” means Six Flags Operations Inc., a Delaware corporation.

 

“SFTP” means Six Flags Theme Parks Inc., a Delaware corporation.

 

8

--------------------------------------------------------------------------------


 

“Six Flags Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of May 25, 2007, among SFI, SFO and SFTP, as primary
borrower, certain of its subsidiaries named therein, the several banks and other
financial institutions or entities from time to time party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent, as amended, supplemented, restated or
otherwise modified in accordance with the Loan Documents.

 

“Six Flags Guarantees” means, collectively, the General and Continuing Guarantee
of SFTP and SFO (as successor to Six Flags Entertainment Corporation), dated as
of March 18, 1997, in respect of the Georgia Park, and the General and
Continuing Guarantee of SFTP and SFO (as successor to Six Flags Entertainment
Corporation), dated as of January 6, 1998, in respect of the Texas Park.

 

“Subordinated Indemnity Agreement” means that certain Subordinated Indemnity
Agreement, dated as of April 1, 1998, by and among SFO (as successor to Six
Flags Entertainment Corporation), SFTP, SFOG II, Inc., SFT Holdings, Inc.,
Historic TW Inc. (formerly known as Time Warner Inc.), Warner Bros.
Entertainment Inc. (as successor to Time Warner Entertainment Company, L.P.),
TW-SPV Co., SFI (as successor to Premier Parks Inc.) and GP Holdings Inc., as
amended in accordance with the terms thereof.

 

“Subordinated Indemnity Escrow Agreement” means that certain Subordinated
Indemnity Escrow Agreement, dated as of September 28, 2006, by and among SFI,
Warner Bros. Entertainment Inc. (as successor to Time Warner Entertainment
Company, L.P.), Historic TW Inc. (formerly known as Time Warner Inc.), the Bank
of New York Mellon and, as of the date hereof, the Borrowers, as amended in
accordance with the terms thereof.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held; provided, that all references to a “Subsidiary”
or to “Subsidiaries” in the Loan Documents shall not include the joint venture
established pursuant to the Great Escape Agreements or any Inactive Subsidiary
(each as defined in the Six Flags Credit Agreement).

 

“Texas Park” has the meaning set forth in the Subordinated Indemnity Agreement.

 

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of the Loan Documents and the amendments described in Section 7(a) and
(ii) the borrowing of the Loan.

 

9

--------------------------------------------------------------------------------


 

“Triggering Default” has the meaning set forth in the Subordinated Indemnity
Agreement.

 

“TX Fund” means Six Flags Over Texas Fund, Ltd., a Texas limited partnership.

 

“TX Overall Agreement” means, that certain Overall Agreement, dated as of
November 24, 1997, by and among TX Fund, Flags’ Directors L.L.C., FD-II, L.L.C.,
Texas Flags, Ltd., SFOT Employee, Inc., SFOT Acquisition I, Inc., SFOT
Acquisition II, Inc., Six Flags Over Texas, Inc., SFTP, and SFO (as successor to
Six Flags Entertainment Corporation), as amended through the Borrowing Date.

 

“Units” has the meaning as set forth in the GA Overall Agreement and the TX
Overall Agreement, respectively.


 


(B)           UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) THE WORDS “HEREOF”,
“HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS NOTE
SHALL REFER TO THIS NOTE AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
NOTE, AND (II) ALL SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS NOTE
UNLESS OTHERWISE SPECIFIED.


 


(C)           EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE MEANINGS GIVEN TO
TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORMS OF SUCH TERMS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS,
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE
SAME MEANING AND EFFECT AS THE WORD “SHALL.”


 


(D)           WHEN THE PAYMENT OF ANY OBLIGATION OR THE PERFORMANCE OF ANY
COVENANT, DUTY OR OBLIGATION IS STATED TO BE DUE OR PERFORMANCE REQUIRED ON A
DAY WHICH IS NOT A BUSINESS DAY, THE DATE OF SUCH PAYMENT OR PERFORMANCE SHALL
EXTEND TO THE IMMEDIATELY SUCCEEDING BUSINESS DAY.

 

SECTION 2.             Interest Rate.


 


(A)           THE LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT
THEREOF FROM THE BORROWING DATE UNTIL PAYMENT IN FULL IN CASH AT A RATE PER
ANNUM EQUAL TO 14% (THE “INTEREST RATE”) AND SHALL BE PAYABLE IN ARREARS FROM
TIME TO TIME, AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN TWO (2) BUSINESS
DAYS AFTER THE BORROWERS HAVE CASH OR CASH EQUIVALENTS ON HAND IN EXCESS OF
(I) AMOUNTS USED OR TO BE USED TO PAY BORROWER EXPENSES FOR WHICH DEMAND HAS
BEEN MADE, PLUS (I) $20,000. ALL ACCRUED AND UNPAID INTEREST SHALL ALSO BE
PAYABLE IN FULL IN CASH ON THE MATURITY DATE.  INTEREST SHALL BE CALCULATED ON
THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


 


(B)           NOTWITHSTANDING THE FOREGOING, BUT SUBJECT TO APPLICABLE LAW, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT, THIS NOTE SHALL BEAR INTEREST WHICH
SHALL ACCRUE DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT AND SHALL BE
PAYABLE (SUBJECT TO SECTION 11(B)) IN IMMEDIATELY AVAILABLE FUNDS, FOR EACH DAY
DURING THE CONTINUANCE OF SUCH EVENT

 

10

--------------------------------------------------------------------------------


 


OF DEFAULT, AT A RATE EQUAL TO THE INTEREST RATE PLUS 2% PER ANNUM.  SUCH
DEFAULT INTEREST SHALL BE PAYABLE AT THE TIMES INTEREST IS OTHERWISE PAYABLE IN
ACCORDANCE WITH SECTION 2(A).


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE INTEREST
PAYABLE BY THE BORROWERS WITH RESPECT TO THE LOAN SHALL NOT EXCEED THE MAXIMUM
AMOUNT PERMITTED BY APPLICABLE LAW AND, TO THE EXTENT THAT ANY PAYMENTS IN
EXCESS OF SUCH PERMITTED AMOUNT ARE RECEIVED BY THE LENDER, SUCH EXCESS SHALL BE
CONSIDERED PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOAN.

 

SECTION 3.             Use of Proceeds.

 

The Borrowers shall use the proceeds of the Loan solely to purchase Units
pursuant to the 2009 Liquidity Put on the Borrowing Date.

 

SECTION 4.             Evidence of Debt.


 


(A)           THE LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE BORROWER INDEBTEDNESS OF THE BORROWERS TO THE
LENDER RESULTING FROM THE LOAN HEREUNDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO THE LENDER FROM TIME TO TIME HEREUNDER.


 


(B)           THE ENTRIES MADE IN THE ACCOUNTS OF THE LENDER MAINTAINED PURSUANT
TO SECTION 4(A) ABOVE SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA
FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWERS
RECORDED THEREIN; PROVIDED, HOWEVER, THAT THE FAILURE OF THE LENDER TO MAINTAIN
SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATIONS.  THE LENDER SHALL PROVIDE A COPY OF THE ACCOUNT(S) TO THE BORROWERS
UPON THE BORROWERS’ REQUEST.

 

SECTION 5.             Method of Payment; Repayment of Loan; and Priority of
Payments.

 


(A)           REPAYMENT OF LOAN.  EACH BORROWER HEREBY UNCONDITIONALLY PROMISES,
JOINTLY AND SEVERALLY, TO PAY TO THE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
THE LOAN ON THE MATURITY DATE (OR ON SUCH EARLIER DATE ON WHICH ALL OR A PORTION
OF THE LOAN BECOMES DUE AND PAYABLE PURSUANT TO SECTION 11 OR PURSUANT TO
SECTION 5(C)), WITH ACCRUED AND UNPAID INTEREST THEREON.


 


(B)           PAYMENTS.  ALL PAYMENTS (INCLUDING ANY PREPAYMENTS) TO BE MADE BY
ANY BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, EXPENSES OR
OTHERWISE, SHALL BE MADE WITHOUT SET-OFF, COUNTERCLAIM, DEDUCTION OR WITHHOLDING
AND SHALL BE MADE TO THE LENDER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT OR BY SUCH OTHER REASONABLE MEANS AS THE LENDER MAY SPECIFY TO THE
BORROWERS, ON OR PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DUE DATE
THEREOF, IN U.S. DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  IF ANY PAYMENT
HEREUNDER BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION. 
AMOUNTS REPAID HEREUNDER MAY NOT BE REBORROWED BY THE BORROWERS.

 

11

--------------------------------------------------------------------------------


 


(C)                                  MANDATORY PREPAYMENTS.  IF ANY BORROWER
RECEIVES EXCESS PROCEEDS IN EXCESS OF $20,000 IN THE AGGREGATE, THE LOAN SHALL
BE PREPAID AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN TWO (2) BUSINESS
DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH EXCESS PROCEEDS, BY AN AMOUNT EQUAL
TO 100% OF SUCH EXCESS PROCEEDS.

 


(D)                                 OPTIONAL PREPAYMENT.  THE BORROWERS MAY AT
ANY TIME AND FROM TIME TO TIME PREPAY THE PRINCIPAL AMOUNT OF THE LOAN, IN WHOLE
OR IN PART, WITHOUT PREMIUM OR PENALTY, BUT TOGETHER WITH ALL ACCRUED BUT UNPAID
INTEREST.

 


(E)                                  PRIORITY OF PAYMENTS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, ALL PAYMENTS OF PRINCIPAL, INTEREST, OR ANY
OTHER AMOUNT HEREUNDER IN RESPECT OF THE LOAN (WHETHER AT THE STATED MATURITY,
BY ACCELERATION OR OTHERWISE) BUT, FOR THE AVOIDANCE OF DOUBT, EXCLUDING
EXPENSES, SHALL BE MADE IN THE FOLLOWING ORDER OF PRIORITY:

 

(I)                                     FIRST, PAYMENT OF THE ACCRUED AND UNPAID
INTEREST ON THE LOAN DUE AND PAYABLE ON THE DATE THEREOF;

 

(II)                               SECOND, PAYMENT OF OUTSTANDING PRINCIPAL ON
THE LOAN; AND

 

(III)                            THIRD, PAYMENT OF ALL OTHER OBLIGATIONS.

 

SECTION 6.             Expenses.


 


(A)           EACH OF THE BORROWERS AGREES, JOINTLY AND SEVERALLY FROM TIME TO
TIME AFTER THE BORROWING DATE, TO PAY OR REIMBURSE THE LENDER FOR (I) REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL
(INCLUDING REASONABLE FEES AND DISBURSEMENTS OF PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP) AND ACCOUNTANTS, COSTS AND EXPENSES OF DUE DILIGENCE, DUPLICATION,
AND MESSENGER COSTS AND EXPENSES) OF THE LENDER IN CONNECTION WITH THE
TRANSACTIONS AND ANY SUBSEQUENT AMENDMENT OR MODIFICATION OF THE LOAN DOCUMENTS
AND/OR OF THE SUBORDINATED INDEMNITY AGREEMENT AND RELATED INDEMNITY AGREEMENTS
NECESSARY IN CONNECTION THEREWITH AND (II) ALL FEES AND EXPENSES OF THE LENDER
(INCLUDING FEES AND DISBURSEMENTS OF COUNSEL (INCLUDING PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP)) INCURRED IN CONNECTION WITH THE ENFORCEMENT OF ANY OF
ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS (COLLECTIVELY, “EXPENSES”).


 


(B)           ALL EXPENSES SHALL BE PAID WITHIN THREE (3) BUSINESS DAYS
FOLLOWING DEMAND BY THE LENDER AND (EXCEPT FOR EXPENSES INCURRED ON OR PRIOR TO
THE BORROWING DATE) MADE TOGETHER WITH THE DELIVERY BY LENDER OF A REASONABLE
INVOICE THEREFOR, IN IMMEDIATELY AVAILABLE FUNDS.  ONCE PAID, NONE OF THE
EXPENSES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.  THE EXPENSES SHALL NOT BE
CREDITABLE AGAINST ANY OTHER AMOUNT PAYABLE IN CONNECTION WITH THE LOAN
DOCUMENTS OR OTHERWISE.

 

SECTION 7.             Conditions Precedent.

 

The obligation of the Lender to make the Loan on the Borrowing Date shall be
subject to the satisfaction or waiver by the Lender of the following conditions
precedent:

 

12

--------------------------------------------------------------------------------


 


(A)           LOAN DOCUMENTS.  THE LENDER SHALL HAVE RECEIVED: (I) THIS NOTE,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER; (II) THE
GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
GUARANTOR; (III) AN AMENDMENT TO THE SUBORDINATED INDEMNITY AGREEMENT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B, AND EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER, EACH GUARANTOR AND EACH
OF THEIR SUBSIDIARIES PARTY THERETO; (IV) AN AMENDMENT TO THE SUBORDINATED
INDEMNITY ESCROW AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT C, AND EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
BORROWER, SFI AND THE ESCROW AGENT (AS DEFINED IN THE SUBORDINATED INDEMNITY
ESCROW AGREEMENT); AND (V) AN AMENDMENT TO THE BENEFICIAL SHARE ASSIGNMENT
AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D, AND EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF SFI AND EACH OF ITS SUBSIDIARIES
PARTY THERETO.


 


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY (I) THE BORROWERS PURSUANT TO SECTION 8 HEREOF AND (II) THE
GUARANTORS PURSUANT TO THE GUARANTEE, IN EACH CASE, SHALL BE TRUE AND CORRECT IN
ALL RESPECTS BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH LOAN AND THE USE OF THE
PROCEEDS THEREOF.


 


(C)           ESCROW ACCOUNT.  SIMULTANEOUSLY WITH THE RECEIPT OF THE LOAN, THE
BORROWERS SHALL HAVE USED FUNDS FROM THE ESCROW ACCOUNT IN AN AMOUNT EQUAL TO $
$5,953,473.54 TO PURCHASE UNITS PURSUANT TO THE 2009 LIQUIDITY PUT.


 


(D)           SFI INDENTURES.  ON MAY 14, 2009, SFI SHALL HAVE IRREVOCABLY
DEPOSITED IN IMMEDIATELY AVAILABLE FUNDS WITH THE PAYING AGENT (AS SUCH TERM IS
DEFINED IN THE SFI INDENTURE FOR THE SFI 2013 NOTES) THE SEMI-ANNUAL INTEREST
PAYMENT DUE ON APRIL 15, 2009 UNDER THE SFI 2013 NOTES (AS DEFINED IN THE
EXCHANGE OFFER) IN FULL.


 


(E)           EXCHANGE OFFER.  EXCEPT AS SET FORTH ON SCHEDULE 7(E), THE
EXCHANGE OFFER HAS NOT BEEN TERMINATED, EXTENDED, AMENDED OR MODIFIED IN ANY
MANNER.


 


(F)            APPROVALS.  ALL MATERIAL GOVERNMENTAL AUTHORITY AND THIRD PARTY
APPROVALS NECESSARY OR, IN THE REASONABLE DISCRETION OF THE LENDER, ADVISABLE TO
BE OBTAINED BY THE BORROWERS IN CONNECTION WITH THE TRANSACTIONS SHALL HAVE BEEN
OBTAINED AND BE IN FULL FORCE AND EFFECT.


 


(G)           EXPENSES.  ONE OR MORE OF THE GUARANTORS SHALL HAVE REIMBURSED THE
LENDER FOR ALL EXPENSES ACCRUED THROUGH THE BORROWING DATE.


 


(H)           LEGAL OPINIONS.  THE LENDER SHALL HAVE RECEIVED A LEGAL OPINION
FROM PAUL, HASTINGS, JANOFSKY & WALKER LLP, AS COUNSEL TO THE BORROWERS, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER.


 


(I)            OFFICER’S CERTIFICATE.  EACH LOAN PARTY, WITH RESPECT TO
THEMSELVES INDIVIDUALLY, SHALL HAVE DELIVERED TO THE LENDER A CERTIFICATE,
SIGNED BY AN EXECUTIVE OFFICER OF SUCH LOAN PARTY, DATED AS OF THE BORROWING
DATE, CERTIFYING THE MATTERS SET FORTH IN SECTIONS 7(B), 7(C), 7(D) AND 7(E).

 

13

--------------------------------------------------------------------------------


 

SECTION 8.             Representations and Warranties.

 

Each of the Borrowers hereby jointly and severally represents and warrants to
the Lender that, as of the date hereof:


 


(A)           EXISTENCE; COMPLIANCE WITH LAW.  EACH OF THE BORROWERS (I) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (II) HAS THE CORPORATE (OR EQUIVALENT) POWER
AND AUTHORITY, AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE
THE PROPERTY IT OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS
CURRENTLY ENGAGED, (III) IS DULY QUALIFIED IN ALL MATERIAL RESPECTS AS A FOREIGN
ENTITY AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION AND (IV) IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL REQUIREMENTS OF LAW.


 


(B)           POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH BORROWER HAS
THE CORPORATE (OR EQUIVALENT) POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE,
DELIVER AND PERFORM THIS NOTE AND TO CONSUMMATE THE TRANSACTIONS.  EACH BORROWER
HAS TAKEN ALL NECESSARY CORPORATE (OR EQUIVALENT) ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS NOTE ON THE TERMS AND CONDITIONS
HEREIN.  NO CONSENT OR AUTHORIZATION OF, OR FILING WITH, ANY PERSON IS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH BORROWER OF
THIS NOTE.  THIS NOTE HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF EACH
BORROWER.  THIS NOTE CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH
BORROWER, ENFORCEABLE AGAINST EACH SUCH BORROWER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


 


(C)           NO LEGAL BAR OR CONFLICTS; NO DEFAULT.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS NOTE BY THE BORROWERS, THE PAYMENTS HEREUNDER, AND THE
PERFORMANCE OF THE TRANSACTIONS DO NOT AND WILL NOT, IN ANY MATERIAL RESPECTS,
CONFLICT WITH, RESULT IN ANY VIOLATION OR BREACH OF, CONSTITUTE (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT (OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY
MATERIAL BENEFIT) UNDER, REQUIRE A CONSENT OR WAIVER UNDER, OR RESULT IN THE
IMPOSITION OF ANY LIEN ON ANY BORROWER’S ASSETS PURSUANT TO, ANY REQUIREMENT OF
LAW OR ANY CONTRACTUAL OBLIGATION OF ANY OF THE BORROWERS.  NO EVENT HAS
OCCURRED THAT WITH THE LAPSE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD
CONSTITUTE A DEFAULT BY ANY BORROWER UNDER, OR A TERMINATION OR ACCELERATION
EVENT UNDER, IN ANY MATERIAL RESPECT, ANY CONTRACTUAL OBLIGATION.  NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING (WITHOUT GIVING EFFECT TO ANY CURE
PERIOD).


 


(D)           NO LIABILITIES.  THE BORROWERS DO NOT HAVE ANY DIRECT OR INDIRECT
INDEBTEDNESS, LIABILITY, CLAIM, LOSS, DAMAGE, DEFICIENCY, OBLIGATION OR
RESPONSIBILITY, KNOWN OR UNKNOWN, FIXED OR UNFIXED, CHOATE OR INCHOATE,
LIQUIDATED OR UNLIQUIDATED, SECURED OR UNSECURED, ACCRUED, ABSOLUTE, CONTINGENT
OR OTHERWISE, WHETHER OR NOT OF A KIND REQUIRED BY GAAP TO BE SET FORTH ON A
FINANCIAL STATEMENT OR IN THE NOTES THERETO

 

14

--------------------------------------------------------------------------------


 


(“LIABILITIES”) OTHER THAN PURSUANT TO THE SUBORDINATED INDEMNITY AGREEMENT, THE
RELATED INDEMNITY AGREEMENTS, THE PARTNERSHIP PARKS AGREEMENTS, OR AS OTHERWISE
PERMITTED HEREUNDER.  NONE OF THE BORROWERS HAS ANY KNOWLEDGE OF ANY
CIRCUMSTANCE, CONDITION, EVENT OR ARRANGEMENT THAT MAY HEREAFTER GIVE RISE TO
SUCH LIABILITIES OF THE BORROWERS OTHER THAN AS SET FORTH UNDER THE DOCUMENTS
SPECIFIED IN THE PRIOR SENTENCE OR AS SET FORTH HEREIN.


 


(E)           LITIGATION.  NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY (I) IN WHICH ANY BORROWER IS
NAMED AS A PRIMARY DEFENDANT OR (II) IN WHICH ANY BORROWER IS NAMED AS A
CO-DEFENDANT (A) WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS OR (B) THAT IF ADVERSELY DETERMINED, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, IS PENDING OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED BY OR
AGAINST ANY OF THE BORROWERS OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR
REVENUES.


 


(F)            SUBORDINATED INDEMNITY AGREEMENT.  SINCE JULY 1, 2008, EACH OF
THE BORROWERS HAS COMPLIED WITH THE TERMS AND PROVISIONS OF (X) THE SUBORDINATED
INDEMNITY AGREEMENT, (Y) THE GA OVERALL AGREEMENT AND (Z) THE TX OVERALL
AGREEMENT.


 


(G)           OWNERSHIP OF PROPERTY.  EACH OF THE BORROWERS HAS GOOD AND VALID
TITLE TO THE UNITS HELD THEREBY.


 


(H)           TAXES.  EACH OF THE BORROWERS HAS FILED OR CAUSED TO BE FILED ALL
FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS THAT IS REQUIRED TO BE FILED AND
HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER MATERIAL TAXES,
FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL
AUTHORITY (IN EACH CASE OTHER THAN ANY TAXES, FEES OR CHARGES THE AMOUNT OR
VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES (TO THE EXTENT REQUIRED BY GAAP))
HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWERS; NO MATERIAL TAX LIEN HAS BEEN
FILED, AND, TO THE KNOWLEDGE OF THE BORROWERS, NO CLAIM IS BEING ASSERTED WITH
RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE.

 


(I)            ACCURACY OF INFORMATION, ETC.  NO STATEMENT OR INFORMATION (OTHER
THAN PRO FORMA FINANCIAL INFORMATION AND PROJECTIONS, ESTIMATES, FORECASTS AND
OTHER FORWARD LOOKING INFORMATION, INCLUDING BUDGETS OR INFORMATION OF A GENERAL
INDUSTRY OR ECONOMIC NATURE) CONTAINED IN THIS NOTE OR CONTAINED IN ANY OTHER
DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED BY OR ON BEHALF OF ANY BORROWER TO
THE LENDER FOR USE IN CONNECTION WITH THE TRANSACTIONS, CONSIDERED AS A WHOLE AS
OF THE DATE SUCH STATEMENT, INFORMATION, DOCUMENT OR CERTIFICATE WAS SO
FURNISHED, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE NOT MISLEADING. 
THE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION CONTAINED IN THE MATERIALS
REFERENCED ABOVE WERE BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED
BY THE MANAGEMENT OF SUCH BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY THE LENDER THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE
EVENTS IS

 

15

--------------------------------------------------------------------------------


 


NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS
COVERED BY SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED OR PRO FORMA
RESULTS SET FORTH THEREIN BY A MATERIAL AMOUNT.

 

SECTION 9.             Affirmative Covenants.

 

So long as this Note remains outstanding and the principal of and interest on
the Loan and all Expenses have not been paid in full in cash, each of the
Borrowers hereby jointly and severally shall:


 


(A)           SUBORDINATED INDEMNITY AGREEMENT.  FROM TIME TO TIME EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL AMENDMENTS,
INSTRUMENTS, CERTIFICATES OR DOCUMENTS TO THE SUBORDINATED INDEMNITY AGREEMENT
AND RELATED INDEMNITY AGREEMENTS, AND TO TAKE ALL SUCH ACTIONS WITH RESPECT TO
SUCH ADDITIONAL AMENDMENTS, INSTRUMENTS, CERTIFICATES OR DOCUMENTS, IN EACH
CASE, AS MUTUALLY AGREED BY THE PARTIES THERETO;


 


(B)           FINANCIAL STATEMENT AND OTHER INFORMATION OF THE BORROWERS. 
DELIVER THE FOLLOWING FINANCIAL STATEMENTS, REPORTS, NOTICES AND OTHER
INFORMATION:


 


(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY FISCAL PERIODS OF EACH FISCAL YEAR OF
EACH BORROWER, INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF SUCH BORROWER FOR SUCH PERIOD, AND THE
RELATED CONSOLIDATED BALANCE SHEETS OF SUCH BORROWER;


 


(II)           AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN 75 DAYS AFTER
THE END OF EACH FISCAL YEAR OF EACH BORROWER, AN ANNUAL BUDGET PROJECTION OF
SUCH BORROWER BROKEN DOWN ON A MONTH-BY-MONTH BASIS;


 


(III)          AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF EACH BORROWER, THE INFORMATION REQUIRED BY CLAUSE
(I) ON A YEAR-END BASIS;


 


(IV)          TO THE EXTENT REQUESTED BY THE LENDER, ANY UPDATED BUDGETS OR ANY
INTERNAL UPDATES OF THE INFORMATION REQUIRED BY CLAUSES (I) THROUGH (III) HEREOF
TO THE EXTENT RELATED TO THE PERIODS FOR WHICH SUCH FINANCIAL INFORMATION WAS
PROVIDED PROMPTLY AFTER SUCH UPDATES ARE PRODUCED; AND


 


(V)           ANY OTHER DOCUMENTS OR INFORMATION AS MAY BE REASONABLY REQUESTED
BY THE LENDER FROM TIME TO TIME;


 


(C)                                  FINANCIAL STATEMENT AND OTHER INFORMATION
OF THE GEORGIA PARK AND TEXAS PARK.  USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SFI TO DELIVER THE FOLLOWING FINANCIAL STATEMENTS, REPORTS, NOTICES AND
OTHER INFORMATION:


 


(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS
DAYS AFTER THE END OF EACH MONTHLY FISCAL PERIOD OF SFI, THE DAILY

 

16

--------------------------------------------------------------------------------


 


OPERATING REPORT OF EACH OF THE GEORGIA PARK AND THE TEXAS PARK FOR THE LAST DAY
OF SUCH MONTHLY FISCAL PERIOD; AND


 


(II)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH MONTHLY FISCAL PERIOD OF SFI, INTERIM STATEMENTS OF OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF EACH OF THE GEORGIA PARK AND THE TEXAS
PARK FOR SUCH PERIOD, AND THE RELATED BALANCE SHEETS OF EACH OF THE GEORGIA PARK
AND THE TEXAS PARK;


 


(D)                                 NOTICES OF MATERIAL EVENTS.  FURNISH THE
FOLLOWING TO THE LENDER IN WRITING:


 


(I)            PROMPTLY AFTER ANY OFFICER OF A BORROWER HAS ACTUAL KNOWLEDGE OF
FACTS THAT WOULD GIVE HIM OR HER REASON TO BELIEVE THAT ANY EVENT OF DEFAULT HAS
OCCURRED, NOTICE OF SUCH EVENT OF DEFAULT; AND


 


(II)           AS SOON AS ANY OFFICER OF A BORROWER HAS ACTUAL KNOWLEDGE OF THE
FACTS THAT WOULD GIVE HIM OR HER REASON TO KNOW OF THE OCCURRENCE THEREOF,
PROMPT NOTICE OF (A) ALL LEGAL OR ARBITRAL PROCEEDINGS IN WHICH ANY BORROWER IS
NAMED AS A PRIMARY DEFENDANT, AND OF ALL PROCEEDINGS BY OR BEFORE ANY
GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY, AND OF ANY MATERIAL DEVELOPMENT
IN RESPECT OF SUCH LEGAL OR OTHER PROCEEDINGS, AFFECTING A BORROWER THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN AGGREGATE
LIABILITIES OR DAMAGES IN EXCESS OF $100,000 OVER AVAILABLE INSURANCE OR
INDEMNIFICATION BY CREDITWORTHY THIRD PARTIES AND (B) ALL LEGAL OR ARBITRAL
PROCEEDINGS IN WHICH ANY BORROWER IS NAMED AS A CO-DEFENDANT, AND OF ANY
MATERIAL DEVELOPMENT IN RESPECT OF SUCH LEGAL OR OTHER PROCEEDINGS, AFFECTING A
BORROWER THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT
IN AGGREGATE LIABILITIES OR DAMAGES IN EXCESS OF $1,000,000 OVER AVAILABLE
INSURANCE OR INDEMNIFICATION BY CREDITWORTHY THIRD PARTIES;

 

Each notice delivered under this Section 9(d) shall be accompanied by a
statement of a Responsible Officer of the applicable Borrower setting forth in
reasonable detail the facts and circumstances of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto;

 


(E)                                  EXISTENCE, ETC.


 


(I)            (A) PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS
LEGAL EXISTENCE UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND
(B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL MATERIAL RIGHTS, PRIVILEGES
(INCLUDING ITS GOOD STANDING), PERMITS, LICENSES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS;


 


(II)           PAY AND DISCHARGE ALL FEDERAL INCOME TAXES AND ALL OTHER MATERIAL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS
INCOME OR PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO, EXCEPT FOR ANY SUCH OBLIGATION, TAX, ASSESSMENT, CHARGE OR

 

17

--------------------------------------------------------------------------------


 


LEVY THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE BEING MAINTAINED TO THE
EXTENT REQUIRED BY GAAP;

 


(III)          MAINTAIN AND PRESERVE ALL OF ITS PROPERTIES MATERIAL TO THE
CONDUCT OF THE BUSINESS OF SUCH BORROWER IN GOOD WORKING ORDER AND CONDITION;


 


(IV)          KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE
ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED; AND


 


(V)           PERMIT REPRESENTATIVES OF THE LENDER, UPON REASONABLE NOTICE AND
DURING NORMAL BUSINESS HOURS (AND, EXCEPT IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, NOT MORE FREQUENTLY THAN ONCE EACH CALENDAR
QUARTER), TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS AND TO
DISCUSS ITS BUSINESS, FINANCES, CONDITION AND AFFAIRS WITH ITS OFFICERS, ALL TO
THE EXTENT REASONABLY REQUESTED BY THE LENDER.   NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 9(E)(V), NONE OF THE BORROWERS OR ANY SUBSIDIARY
THEREOF WILL BE REQUIRED TO DISCLOSE, PERMIT THE INSPECTION, EXAMINATION OR
MAKING COPIES OR ABSTRACTS OF, OR DISCUSSION OF, ANY DOCUMENT, INFORMATION OR
OTHER MATTER THAT (A) CONSTITUTES NON-FINANCIAL TRADE SECRETS OR NON-FINANCIAL
PROPRIETARY INFORMATION OR (B) IN RESPECT OF WHICH DISCLOSURE TO THE LENDER (OR
THEIR RESPECTIVE REPRESENTATIVES OR CONTRACTORS) IS PROHIBITED BY LAW OR ANY
BINDING AGREEMENT;


 


(F)                                    COMPLIANCE WITH CONTRACTUAL OBLIGATIONS
AND REQUIREMENTS OF LAW.  COMPLY WITH CONTRACTUAL OBLIGATIONS AND REQUIREMENTS
OF LAWS IN ALL MATERIAL RESPECTS; AND


 


(G)                                 FURTHER ASSURANCES.  FROM TIME TO TIME
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL
INSTRUMENTS, CERTIFICATES OR DOCUMENTS, AND TAKE ALL SUCH ACTIONS, AS THE LENDER
MAY REASONABLY REQUEST FOR THE PURPOSES OF IMPLEMENTING OR EFFECTUATING THE
PROVISIONS OF THIS NOTE AND THE GUARANTEE.  UPON THE EXERCISE BY THE LENDER OF
ANY POWER, RIGHT, PRIVILEGE OR REMEDY PURSUANT TO THIS NOTE WHICH REQUIRES ANY
CONSENT, APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION OF ANY GOVERNMENTAL
AUTHORITY, EACH BORROWER WILL EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION
AND DELIVERY OF, ALL APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND OTHER
DOCUMENTS AND PAPERS THAT THE LENDER MAY BE REQUIRED TO OBTAIN FROM SUCH
BORROWER FOR SUCH GOVERNMENTAL CONSENT, APPROVAL, RECORDING, QUALIFICATION OR
AUTHORIZATION.

 

SECTION 10.          Negative Covenants.

 

So long as this Note remains outstanding and the principal of and interest on
the Loan and all Expenses have not been paid in full in cash, each of the
Borrowers shall not:


 


(A)                                  BORROWER INDEBTEDNESS AND LIABILITIES. 
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY BORROWER INDEBTEDNESS OR ANY OTHER
LIABILITIES, EXCEPT (I) BORROWER INDEBTEDNESS OUTSTANDING AND OTHER OBLIGATIONS
OWING HEREUNDER, (II) LIABILITIES FOR WHICH

 

18

--------------------------------------------------------------------------------


 


NOT MORE THAN $50,000 IS REQUIRED TO BE EXPENDED IN ANY YEAR, IN THE AGGREGATE
AMONG ALL OF THE BORROWERS, PER ANNUM, AND (III) BORROWER INDEBTEDNESS OWING TO
ANY OF THE GUARANTORS ON TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, AS
TO SUBORDINATION) REASONABLY SATISFACTORY TO THE LENDER THAT IS INCURRED TO
SATISFY THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF AMOUNTS OWING UNDER
SECTION 6;


 


(B)                                 PROHIBITION ON LIENS.  CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED; EXCEPT LIENS NOT PROHIBITED BY THE ACQUISITION COMPANY
GUARANTEES;


 


(C)                                  PROHIBITION ON FUNDAMENTAL CHANGES.  ENTER
INTO ANY MERGER, CONSOLIDATION, AMALGAMATION OR ANY OTHER TRANSACTION
FUNDAMENTALLY CHANGING THE ORGANIZATION OR STRUCTURE OF THE BORROWERS OR ENGAGE
IN ANY TYPE OF BUSINESS OTHER THAN AS SET FORTH IN SUCH BORROWER’S
ORGANIZATIONAL DOCUMENTS EFFECTIVE AS OF THE DATE HEREOF;


 


(D)                                 PROHIBITION ON SALE OF ASSETS; ISSUANCE OF
EQUITY.  CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY
ASSETS OR PROPERTY (INCLUDING THE UNITS), OR ISSUE ANY SHARES OF CAPITAL STOCK
OF SUCH BORROWER;


 


(E)                                  LIMITATION ON INVESTMENTS, LOANS AND
ADVANCES.  MAKE ANY ADVANCE, INVESTMENT, LOAN, EXTENSION OF CREDIT OR CAPITAL
CONTRIBUTION TO, IN OR FOR THE BENEFIT OF ANY PERSON, EXCEPT DEPOSIT ACCOUNTS
WITH ONE OR MORE THIRD-PARTY FINANCIAL INSTITUTIONS;


 


(F)                                    TRANSACTIONS WITH AFFILIATES.  ENTER INTO
ANY TRANSACTION, INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR
THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE; OR


 


(G)                                 DIVIDENDS.  MAKE DIVIDENDS (IN CASH,
PROPERTY OR OBLIGATIONS) ON, OR OTHER PAYMENTS OR DISTRIBUTIONS ON ACCOUNT OF,
OR SET APART OF MONEY FOR A SINKING OR OTHER ANALOGOUS FUND FOR, OR PURCHASE,
REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OF SUCH BORROWER
OR OF ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE THE SAME (OR TO MAKE ANY
PAYMENTS TO ANY PERSON SUCH AS “PHANTOM STOCK” PAYMENTS, WHERE THE AMOUNT
THEREOF IS CALCULATED WITH REFERENCE TO THE FAIR MARKET OR EQUITY VALUE OF SUCH
BORROWER).

 

Notwithstanding the foregoing, nothing contained herein shall limit the
Borrowers’ obligations to make payments in respect of the Loan.

 

SECTION 11.          Events of Default.


 


(A)                                  EACH OF THE FOLLOWING EVENTS SHALL BE AN
“EVENT OF DEFAULT” HEREUNDER:


 


(I)            ANY PRINCIPAL OR INTEREST DUE UNDER THIS NOTE, INCLUDING ANY
MANDATORY PREPAYMENTS THEREOF, SHALL NOT HAVE BEEN PAID IN FULL WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE;

 

19

--------------------------------------------------------------------------------


 


(II)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY A LOAN
PARTY IN OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS, OR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED BY A LOAN PARTY
IN CONNECTION WITH OR PURSUANT TO THE LOAN DOCUMENTS, SHALL PROVE TO HAVE BEEN
FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE, DEEMED MADE OR
FURNISHED;


 


(III)          (A) THE BORROWERS SHALL BE IN MATERIAL BREACH OF ANY COVENANT,
PROVISION, AGREEMENT, REPRESENTATION OR WARRANTY UNDER SECTIONS 9(D)(I),
9(E)(I)(A) OR 10 HEREOF OR (B) THE GUARANTORS SHALL BE IN MATERIAL BREACH OF ANY
COVENANT, PROVISION, AGREEMENT, REPRESENTATION OR WARRANTY UNDER SECTIONS
11(A) OR 13 OF THE GUARANTEE;


 


(IV)          THE LOAN PARTIES OR THEIR SUBSIDIARIES SHALL BE IN MATERIAL BREACH
OF ANY OTHER COVENANT, PROVISION, AGREEMENT, REPRESENTATION OR WARRANTY UNDER
THE LOAN DOCUMENTS (OTHER THAN AS SET FORTH IN CLAUSES (I), (II) OR
(III) ABOVE), AND SUCH BREACH SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 10
BUSINESS DAYS AFTER THE OCCURRENCE THEREOF;


 


(V)           ANY BORROWER SHALL BECOME THE SUBJECT OF A BORROWER BANKRUPTCY
EVENT;


 


(VI)          JUDGMENTS AGAINST, OR WITH RESPECT TO THE PROPERTY OF, ANY OF THE
BORROWERS IN EXCESS OF $100,000 IN THE AGGREGATE (EXCLUSIVE OR IN EXCESS OF
JUDGMENT AMOUNTS TO THE EXTENT COVERED BY INSURANCE OR INDEMNIFICATION OF
CREDITWORTHY THIRD PARTIES) SHALL BE RENDERED BY ONE OR MORE COURTS,
ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION AGAINST, AND THE
SAME SHALL NOT BE DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH
DISCHARGE), OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 45 DAYS
FROM THE DATE OF ENTRY THEREOF, AND THE RELEVANT BORROWER SHALL NOT, WITHIN SUCH
PERIOD OF 45 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME
SHALL HAVE BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO BE
STAYED DURING SUCH APPEAL;


 


(VII)         JUDGMENTS FOR THE PAYMENT OF MONEY OF ANY OF THE GUARANTORS IN
EXCESS OF $25,000,000 IN THE AGGREGATE (EXCLUSIVE OF JUDGMENT AMOUNTS TO THE
EXTENT COVERED BY INSURANCE OR INDEMNIFICATION OF CREDITWORTHY THIRD PARTIES AND
OTHER THAN JUDGMENTS IN, OR AS A CONSEQUENCE OF, THE BANKRUPTCY CASE SO LONG AS
STAYED), AND THE SAME SHALL NOT BE DISCHARGED (OR PROVISION SHALL NOT BE MADE
FOR SUCH DISCHARGE), OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED,
WITHIN 60 DAYS FROM THE DATE OF ENTRY THEREOF, AND THE RELEVANT BORROWER SHALL
NOT, WITHIN SUCH PERIOD OF 60 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION
OF THE SAME SHALL HAVE BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION
THEREOF TO BE STAYED DURING SUCH APPEAL;

 

20

--------------------------------------------------------------------------------


 


(VIII)        DEFAULTS BY ANY BORROWER UNDER CONTRACTUAL OBLIGATIONS TO WHICH
SUCH BORROWER IS BOUND AND UNDER WHICH IT COULD REASONABLY BE EXPECTED TO INCUR
LIABILITIES AS A RESULT OF SUCH DEFAULT IN EXCESS OF $100,000;


 


(IX)           THE OCCURRENCE OF A TRIGGERING DEFAULT UNDER THE SUBORDINATED
INDEMNITY AGREEMENT, SUBJECT TO THE EXPIRATION OF ANY APPLICABLE CURE PERIODS
THEREIN;


 


(X)            (A) (I) FROM THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING
ON THE EARLIER OF (X) A BORROWER BANKRUPTCY EVENT AND (Y) THE DATE THAT IS 120
DAYS FROM THE DATE HEREOF OR (II) AFTER THE SUCCESSFUL COMPLETION OF THE
EXCHANGE OFFER, A GUARANTOR SHALL FAIL TO PAY ANY OF ITS OBLIGATIONS UNDER ANY
GUARANTOR INDEBTEDNESS THE TOTAL PRINCIPAL AMOUNT OF WHICH EXCEEDS $25,000,000,
INCLUDING AT MATURITY (AFTER GIVING EFFECT TO ANY GRACE PERIODS), OR ANY EVENT
OR CONDITION SHALL OCCUR AFTER THE BORROWING DATE THAT GIVES RISE TO A DEFAULT
OR EVENT OF DEFAULT (AFTER GIVING EFFECT TO ANY GRACE PERIODS) UNDER SUCH
GUARANTOR INDEBTEDNESS ENTITLING THE HOLDERS THEREOF TO ACCELERATE SUCH
GUARANTOR INDEBTEDNESS PRIOR TO THE MATURITY THEREOF, IF APPLICABLE, (B) FOR THE
DURATION OF THE BANKRUPTCY CASE, IF APPLICABLE, A GUARANTOR SHALL FAIL TO PAY
ANY AMOUNTS WHEN DUE (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS),
OTHER THAN AMOUNTS DUE SOLELY AS A RESULT OF THE COMMENCEMENT OF THE BANKRUPTCY
CASE, WITH RESPECT TO ANY GUARANTOR INDEBTEDNESS THE TOTAL PRINCIPAL AMOUNT OF
WHICH EXCEEDS $25,000,000 UNLESS THE PAYMENT THEREOF HAS BEEN STAYED IN THE
BANKRUPTCY CASE OR THE APPROVAL THEREOF HAS NOT BEEN GRANTED IN CONNECTION WITH
THE BANKRUPTCY CASE, AND (C) FOR PERIODS ON AND AFTER THE EXPIRATION OF THE
PERIOD DESCRIBED IN CLAUSE (A)(I) OR (B), WHICH EVER IS LATER, (1) ANY GUARANTOR
SHALL DEFAULT IN THE PAYMENT WHEN DUE (AFTER GIVING EFFECT TO ANY APPLICABLE
GRACE PERIODS) OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS GUARANTOR
INDEBTEDNESS THE TOTAL PRINCIPAL AMOUNT OF WHICH EXCEEDS $25,000,000, OR (2) A
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIODS) UNDER ANY GUARANTOR INDEBTEDNESS THE
TOTAL PRINCIPAL AMOUNT OF WHICH EXCEEDS $25,000,000 WHICH ENTITLES THE
HOLDER(S) THEREOF OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS
(WITH THE GIVING OF ANY NOTICE OR THE LAPSE OF TIME OR BOTH) TO CAUSE SUCH
GUARANTOR INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; PROVIDED,
THAT ANY SUBSEQUENT CURE BY SUCH GUARANTOR OR WAIVER BY THE HOLDERS OF SUCH
GUARANTOR INDEBTEDNESS THEREOF OF ANY DEFAULT OR EVENT OF DEFAULT REFERRED TO IN
THE PRECEDING CLAUSES SHALL CONSTITUTE A CURE HEREUNDER UNLESS PRIOR TO SUCH
CURE OR WAIVER THE LENDER SHALL HAVE DECLARED THE LOAN TO BE DUE AND PAYABLE
UNDER SECTION 11(B) IN RELIANCE UPON SUCH DEFAULT OR EVENT OF DEFAULT;


 


(XI)           ANY AMENDMENT, SUPPLEMENT, RESTATEMENT OR OTHER MODIFICATION OF
THE SIX FLAGS CREDIT AGREEMENT THAT DIRECTLY OR INDIRECTLY (A) RESTRICTS THE
ABILITY OF THE BORROWERS TO PAY THE LENDER UNDER THIS NOTE IN ACCORDANCE WITH
THE TERMS HEREOF, (B) RESTRICTS THE ABILITY OF THE GUARANTORS TO PERFORM UNDER
THE GUARANTEE IN ACCORDANCE WITH THE TERMS THEREOF, (C) RESTRICTS THE LOAN
PARTIES’ AND THEIR SUBSIDIARIES’ ABILITY TO MAKE LOANS TO, OR OTHER INVESTMENTS
(TO A GREATER EXTENT THAN IT IS RESTRICTED ON THE DATE HEREOF) IN, THE

 

21

--------------------------------------------------------------------------------


 


BORROWERS OR (D) RESTRICTS THE ABILITY OF THE LOAN PARTIES AND THEIR
SUBSIDIARIES TO PERFORM THEIR OBLIGATIONS UNDER THE LICENSE AGREEMENTS, THE
PARTNERSHIP PARKS AGREEMENTS, THE SUBORDINATED INDEMNITY AGREEMENT OR THE
RELATED INDEMNITY AGREEMENTS IN ACCORDANCE WITH THE TERMS THEREOF;


 


(XII)          THE TERMINATION, WITHDRAWAL, AMENDMENT, MODIFICATION OR EXTENSION
OF THE EXCHANGE OFFER (OTHER THAN ANY AMENDMENT THAT IS IMMATERIAL TO THE
INTERESTS OF THE LENDER OR UPON THE COMMENCEMENT OF THE BANKRUPTCY CASE);


 


(XIII)         THE FAILURE OF SFI OR ANY OF ITS SUBSIDIARIES TO PERFORM ANY OF
THEIR MATERIAL OBLIGATIONS UNDER THE LICENSE AGREEMENTS, AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE OCCURRENCE
THEREOF;


 


(XIV)        (A) FOLLOWING A GUARANTOR BANKRUPTCY EVENT, THE FAILURE OF THE
GUARANTORS TO RATIFY AND, TO THE EXTENT REQUIRED, REINSTATE OR REAFFIRM, THEIR
OBLIGATIONS UNDER THE LOAN DOCUMENTS, THE SIX FLAGS GUARANTEES, THE LICENSE
AGREEMENTS, THE SUBORDINATED INDEMNITY AGREEMENT AND THE RELATED INDEMNITY
AGREEMENTS IN CONNECTION WITH ANY BANKRUPTCY PLAN OF REORGANIZATION OR THE
ASSUMPTION OF THE BENEFICIAL SHARE ASSIGNMENT AGREEMENT; OR (B) ANY BORROWER,
GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL SEEK APPROVAL OF A PLAN
OF REORGANIZATION OR THE ASSUMPTION OF THE BENEFICIAL SHARE ASSIGNMENT AGREEMENT
FOLLOWING A BORROWER BANKRUPTCY EVENT OR A GUARANTOR BANKRUPTCY EVENT, AS
APPLICABLE, IN EITHER CASE, THAT DOES NOT PROVIDE AS A CONDITION PRECEDENT
THERETO FOR THE RATIFICATION AND, TO THE EXTENT REQUIRED, REINSTATEMENT AND
REAFFIRMATION OF THEIR RESPECTIVE OBLIGATIONS UNDER THE LOAN DOCUMENTS, THE
SUBORDINATED INDEMNITY AGREEMENT AND THE RELATED INDEMNITY AGREEMENTS, AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE
OCCURRENCE THEREOF;


 


(XV)         THE GUARANTORS SHALL BECOME THE SUBJECT OF A GUARANTOR BANKRUPTCY
EVENT OTHER THAN THE BANKRUPTCY CASE;


 


(XVI)        A CHANGE OF CONTROL SHALL OCCUR, OTHER THAN AS A RESULT OF (X) THE
EXCHANGE OFFER OR (Y) THE BANKRUPTCY CASE; OR


 


(XVII)       THE GUARANTEE SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND
EFFECT WITH RESPECT TO ANY GUARANTOR OR ANY GUARANTOR SHALL SO ASSERT.


 


(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LENDER MAY, AT ITS
OPTION, (I) BY WRITTEN NOTICE TO THE BORROWERS, DECLARE THE ENTIRE UNPAID
PRINCIPAL BALANCE OF THE LOAN, TOGETHER WITH ALL ACCRUED INTEREST THEREON,
IMMEDIATELY DUE AND PAYABLE REGARDLESS OF ANY PRIOR FORBEARANCE; PROVIDED, THAT
THE LOAN AND ALL OTHER AMOUNTS DUE HEREUNDER (INCLUDING THE OBLIGATIONS) SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN CLAUSE (V) OF SECTION 11(A) OR THE FILING OF A VOLUNTARY PETITION
IN BANKRUPTCY BY ANY OF THE GUARANTORS (OTHER THAN THE BANKRUPTCY CASE)
(II) EXERCISE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER THIS

 

22

--------------------------------------------------------------------------------


 


NOTE, AND (III) EXERCISE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER
APPLICABLE LAW, INCLUDING THE RIGHT TO COLLECT FROM THE BORROWERS ALL SUMS DUE
UNDER THE LOAN.

 

SECTION 12.          No Waiver.

 


THE LENDER SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
LENDER), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY
RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF DEFAULT.  NO
FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE LENDER, ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER.  A WAIVER BY THE LENDER OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH THE LENDER WOULD OTHERWISE HAVE HEREUNDER ON ANY FUTURE
OCCASION.

 

SECTION 13.          Assignment, Etc.

 

This Note shall be binding upon the Borrowers and the Lender and their
respective successors and permitted assigns; provided, however, no Borrower may
assign this Note or otherwise transfer any rights or obligations hereunder, and
the Lender may assign this Note (x) to an Affiliate thereof or (y) with the
prior written consent of the Borrowers (such consent not to be unreasonably
withheld), to any other Person.

 

SECTION 14.          Indemnification.

 

Each of the Borrowers agrees to pay, indemnify, and hold harmless the Lender and
its Affiliates and their officers, directors, employees, agents and advisors
(together, the “Indemnified Parties”) from and against any and all losses,
damages, deficiencies, awards, assessments, amounts paid in good faith
settlement, judgments, fines, penalties, actions, suits, interest, costs and
expenses (including reasonable legal and other advisory fees, costs and
expenses) or disbursements of any kind or nature whatsoever (“Losses”) arising
out of, relating to or otherwise in connection with (a) the enforcement of any
rights of the Lender under this Note in accordance with this Note, (b) any claim
(whether or not asserted in any legal proceeding), litigation, investigation,
arbitration or proceeding arising out of, relating to or otherwise in connection
with this Note and (c) the use of the proceeds of the Loan; provided that the
Indemnified Parties shall not be indemnified for any Losses suffered or incurred
by the Indemnified Parties that are attributable to such Indemnified Party
(other than the Borrowers’) or agent’s (or such Indemnified Party’s Affiliates’,
officers’, directors’, employees’, agents’ or advisors’) gross negligence,
willful misconduct or fraud.  This Section 14 shall survive the termination of
this Note for the benefit of the Indemnified Parties.

 

SECTION 15.          Governing Law.

 

This Note and the rights and obligations of the Borrowers and the Lender under
this Note shall be governed by, and construed and enforced in accordance with,
the

 

23

--------------------------------------------------------------------------------


 

laws of the State of New York, excluding any conflict-of-laws rule or principle
that might refer the governance or the construction of this Note to the law of
another jurisdiction.

 

SECTION 16.          Waivers of Jury Trial; Judicial Proceedings.

 


(A)           THE BORROWERS AND, BY ACCEPTANCE HEREOF, THE LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER DOCUMENTS RELATED HERETO AND FOR
ANY COUNTERCLAIM THEREIN.


 


(B)           THE BORROWERS AND, BY ACCEPTANCE HEREOF, THE LENDER AGREE THAT ANY
ACTION, SUIT OR PROCEEDING AGAINST ANY OF THE PARTIES HERETO ARISING UNDER OR
RELATING IN ANY WAY TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY
MAY ONLY BE BROUGHT OR ENFORCED IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH OF THE PARTIES
HERETO IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN
RESPECT OF ANY SUCH ACTION, SUIT OR PROCEEDING. EACH OF THE PARTIES HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH ACTION, SUIT
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PRE-PAID, RETURN RECEIPT REQUESTED, PROPERLY ADDRESSED TO SUCH PARTY AT
ITS ADDRESSES PROVIDED FOR NOTICES HEREUNDER.


 


(C)           THE BORROWERS AND, BY ACCEPTANCE HEREOF, THE LENDER HEREBY
IRREVOCABLY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING UNDER OR RELATING IN ANY WAY TO
DISAGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY COURT LOCATED IN THE
STATE OF NEW YORK AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT A COURT
LOCATED IN THE STATE OF NEW YORK IS NOT A CONVENIENT FORUM FOR ANY SUCH ACTION,
SUIT OR PROCEEDING.

 

SECTION 17.          Notices.

 

All notices hereunder shall be in writing (including facsimile transmission or
email) and shall be sent to the parties at the following address or such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose:


 


(A)                                  IF TO THE BORROWERS, TO:

 

SFOG Acquisition A, Inc.

SFOG Acquisition B, L.L.C.

 

24

--------------------------------------------------------------------------------


 

SFOT Acquisition I, Inc.

SFOT Acquisition II, Inc.

c/o Lord/SPV

48 Wall Street, 27th Floor

New York, New York 10005

Facsimile:       (212) 346-9012

 

With a copy to:

 

c/o Six Flags, Inc.

1540 Broadway, 15th Floor

New York, New York 10036

Attention:  General Counsel

Telecopy:  212-354-3089

 

Paul, Hastings, Janofsky & Walker LLP

75 E. 55th Street, First Floor

New York, New York 10022

Attention:  Michele J. Cohen

Facsimile:  (212) 230-7862

 


(B)                                 IF TO THE LENDER, TO:

 

TW-SF LLC

c/o Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention:  Chief Financial Officer

Facsimile:  (212) 484-7175

 

With a copy to:

 

TW-SF LLC

c/o Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention:  Treasurer

Facsimile:  (212) 484-7151

 

TW-SF LLC

c/o Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention:  General Counsel

Facsimile:  (212) 484-7167

 

25

--------------------------------------------------------------------------------


 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:  Robert B. Schumer, Esq.

                  Ariel J. Deckelbaum, Esq.

Facsimile:  (212) 757-3990

 

Notices sent by facsimile or email transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given three
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier service shall be
deemed to have been given when received.

 

SECTION 18.          Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision hereof, or
consent to any departure by any Loan Party therefrom, shall in any event be
effective without the written consent of the parties hereto.

 

SECTION 19.       Severability.


 


ANY PROVISION OF THIS NOTE WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

 

SECTION 20.          No Presumption.

 

With regard to each and every term and condition hereof, the parties hereto
understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition
hereof.

 

SECTION 21.          Entire Agreement.

 

This Note constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all other prior letters and understandings,
both written and verbal, among the parties or any of them with respect to the
subject matter hereof; provided, however, that nothing contained herein shall
limit, affect, alter, amend or otherwise modify the rights and obligations of
the parties hereto and their respective Affiliates under the Subordinated
Indemnity Agreement, the Related Indemnity Agreements or the Partnership Parks
Agreements.

 

26

--------------------------------------------------------------------------------


 

SECTION 22.          Non-Recourse.

 

No Affiliate (other than the Loan Parties), equity holder, member, officer,
employee or director of the Loan Parties shall have any liability in respect of
any of the Obligations, and the Lender shall have no recourse against any of
them in respect of any of the Obligations (other than the Loan Parties).

 

[Remainder of Page Intentionally Left Blank]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused a duly authorized officer of
such Borrower, solely in such officer’s capacity as such, to duly execute this
Note on behalf of such Borrower as of the date hereof.

 

 

SFOG ACQUISITION A, INC.

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:  Mark Shapiro

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

SFOG ACQUISITION B, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:  Mark Shapiro

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

SFOT ACQUISITION I, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:  Mark Shapiro

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

SFOT ACQUISITION II, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:  Mark Shapiro

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

ACCEPTED AND AGREED TO
this 15th day of May, 2009

 

 

 

 

 

TW-SF LLC

 

 

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

 

Name:  Edward B. Ruggiero

 

 

 

Title:    Senior Vice President & Treasurer

 

 

 

[Signature Page to Promissory Note]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(E)

 

Exchange Offers

 

Except as set forth herein, the Exchange Offers have not been terminated,
extended, amended or modified in any manner:

 

1.                                      On May 8, 2009, Six Flags, Inc. changed
the Withdrawal Deadline (as such term is defined in the offering documents
related to the Exchange Offer and the Consent Solicitation filed with the SEC on
April 20, 2009 (the “Offering Documents”)) to 5:00 p.m., New York City time, on
May 28, 2009.  Such change was noticed in a supplemental offering memorandum,
which was distributed to all holders of SFI Notes (as that term is defined in
the Offering Documents) and was filed as Exhibit 99.1 to Six Flags’ Form 8-K
filed with the SEC on May 8, 2009.

 

--------------------------------------------------------------------------------